By the Court, James C. Smith, J.
After an attentive examination of the numerous points taken by the appellant’s counsel, I am unable to discover any substantial error in this case.
The charter of the city of Rochester creates three justices of the peace in said city, to be elected by the legal voters of the city, and provides that in exercising civil jurisdiction they shall be deemed justices of the peace of the county of Monroe, and that the general laws relating to proceedings before justices of the peace of the several towns in the state shall be applicable to proceedings before them. (Laws of 1850, ch. 262, §§ 7, 253 ; Id. 1861, ch. 143, § 237.) This, it is claimed, violates the provisions of section 17 of the 6th article of the constitution of this state, respecting the mode of electing justices of the peace. But those provisions relate only to justices of the peace of towns. The fourteenth section expressly empowers the legislature to establish, in cities, inferior local courts of civil and criminal jurisdiction, and it is not perceived why the *465legislation in question is not a valid exercise of such power.
The cases of Brandon v. Avery, (22 N. Y. Rep. 469,) and Water v. Lang don, (40 Barb. 408,) are cited by the appellant’s counsel, but they do not sustain his position. It was held in the latter ease, and remarked in the former, that the legislature cannot provide for the election of a police justice by the electors of an incorporated village situated within, and being but a part of, one of the towns of the state, and clothe him with the same jurisdiction as a justice of the peace of the town. Such a provision would clearly violate the seventeenth section, which confers the power of electing justices of the peace in towns, upon all the electors in each town. .But the charter of the city of Rochester has no such effect, and there is nothing in the cases cited to show that it is unconstitutional.
The provision of the charter which makes applicable to proceedings before the city justices, all the general laws of the state relating to proceedings before the justices of the several towns, is sufficiently comprehensive to embrace subsequent as well as prior enactments. The law extending the jurisdiction of justices in actions on contract, to $200, (Laws of 1861, ch. 158,) was passed on the same day as the charter of the city, and it is to be presumed that, in enacting it, the legislature had in view the provision of the charter above referred to. The effect of the two enactments, read together, as they should be, is to extend the jurisdiction of the justices of the peace of the city of Rochester.
Next, it is claimed, that the act extending the jurisdiction of justices of the peace, is itself void, for the reason that it violates the provisions of the constitution respecting the right of trial by jury. (Art. 1, § 2.) There is nothing in the constitution which prohibits the legislature from enlarging the jurisdiction of justices’ courts in the *466mode contemplated by the act. Such increase of jurisdiction is not obnoxious to the constitutional provision referred to, by reason of the circumstance that it transfers a class of cases from courts of record where juries are composed of twelve men, to justices’ courts in which they consist of six. The right of trial by jury, remains unimpaired in such court. The constitution of 1821 contained a similar provision, [art. 7, § 2,) but the validity of the act of 1840, (ch. 317,) which extended the jurisdiction of justices’ courts from $50 to $100, was never questioned.
[Monroe General Term,
June 1, 1868.
E. D. Smith, Johnson and J. C. Smith, Justices.]
There is no other point in the case which requires comment.
The judgment should be affirmed.
Judgment affirmed.